PER CURIAM.
The court of civil appeals has correctly reversed judgment of the trial court because the petitioner was allowed to present to the jury certain allegations in its pleadings which were condemned by this court in Natural Gas Pipeline Company of America v. White, 436 S.W.2d 944 (1969). In the White opinion this court did not condemn all of the allegations of the pleadings which are set forth in the opinion of the court of civil appeals in the case now on appeal. 450 S.W.2d 372. For example, the allegation that condemnor does not acquire any rights in any oil, gas or other minerals, etc. (Paragraph 8c), is unobjectionable in this case. The application is refused, no reversible error.